DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the MR-Linac system  and the MR-PET system must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “flexible” in claims 3, 7 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “flexible” will be interpreted as the ability for the coil structure to bend into a shape other than straight, and wherein the more turns on its shape signaling more flexibility. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boskamp et al. (US 2003/0210049 A1).
With respect to claim 1, Boskamp discloses an MRI system receive coil arrangement for use with a main MRI scanner arrangement and comprising (see Figure 2) at least one primary receive coil having a first impedance at a predetermined frequency and a first size defined by a cross-sectional area bounded by the primary receive coil and at least one auxiliary receive coil having a second impedance at said predetermined frequency and a second size defined by a cross-sectional area bounded by the auxiliary receive coil (see assembly #26 having butterfly coils #56a-56c and loop coils #58 a-58c having different impedances as discussed in paragraphs  0013, 0029-0033) wherein the first impedance is lower than the second impedance and the first size is larger than the second size (see Figure 2 wherein butterfly coils #56a-56c are sized differently than loop coils #58 a-58c).  
With respect to claim 2, Boskamp discloses in which the receive coil arrangement comprises a plurality of auxiliary receive coils each of which has an impedance at said predetermined frequency which is higher than the first impedance (see butterfly coils #56a-56c and loop coils #58 a-58c having different impedances as discussed in paragraphs  0013, 0029-0033) and each of which has a size defined by a cross-sectional area bounded by the respective auxiliary receive coil which is smaller than the first size (see Figure 2 wherein butterfly coils #56a-56c are sized differently than loop coils #58 a-58c).   
With respect to claim 3, Boskamp discloses the at least one auxiliary receive coil is more flexible than the primary receive coil (see Figure 2).  
With respect to claim 4, Boskamp discloses support structure on which at least one of the primary receive coil and the auxiliary coil is carried (see Figure 1, having coil assembly #26 carried inside the MR system).  
With respect to claim 5 and 7, Boskamp discloses in which the support structure comprises at least two portions, a first of which portion carries the primary receive coil and a second of which portions carries the auxiliary receive coil (implicitly taught by Figures 1 and 2).  
With respect to claim 13, Boskamp discloses the receive coil arrangement is a head and/or face and/or neck and/or shoulder receive coil arrangement (see paragraph 0003 disclosing shoulder imaging).  
With respect to claim 16, Boskamp discloses the at least one auxiliary receive coil comprises a length of coaxial cable arranged in a loop with a gap provided in the outer conductor of the coaxial cable at a location partway around the loop and with the outer conductor at a first end of the length of coaxial cable being connected to the outer conductor at a second end of the length of coaxial cable (see Figure 3, see paragraphs 0029-0031).  
With respect to claim 17, Boskamp discloses the primary receive coil comprises at least one unshielded conductor portion (see Figure 3 disclosing uncovered corner sections considered as unshielded).  
With respect to claim 18, Boskamp discloses an MRI system comprising (as seen on Figure 1) a main MRI scanner arrangement (see MR device in Figure 1), a patient support (table #28), and an MRI system receive coil arrangement according to claim 1 provided on the patient support and electrically connected to the main MRI scanner arrangement (coil #26).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boskamp et al. (US 2003/0210049 A1) in view of Ninomiya et al. (US 2011/0031970 A1).
With respect to claim 6, Boskamp discloses the claimed invention as stated above except for the at least two portions of the support structure are arranged to be moveable between an access configuration allowing location of a subject between the two portions of the support structure and an operative configuration for locating the primary receive coil and auxiliary receive coil in a desired location relative to one another for use during imaging operation of an MRI machine with which the receive coil arrangement is to be used. However, Ninomiya discloses at least two portions of the support structure (as seen on Figure 1 disclosing different portions 700 each having two different coil sets) are arranged to be moveable between an access configuration allowing location of a subject between the two portions of the support structure and an operative configuration for locating the primary receive coil and auxiliary receive coil in a desired location relative to one another for use during imaging operation of an MRI machine with which the receive coil arrangement is to be used (see Figures 3 and 17 wherein the coils are movable see paragraph 0078 by attaching and detaching). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have at least two portions of the support structure are arranged to be moveable between an access configuration allowing location of a subject between the two portions of the support structure and an operative configuration for locating the primary receive coil and auxiliary receive coil in a desired location relative to one another for use during imaging operation of an MRI machine with which the receive coil arrangement is to be used. as taught by Ninomiya with Boskamp’s coil array for the purpose of using and positioning the selected coil array according to the body section to be imaged.  
With respect to claim 8 and 10-12, Boskamp discloses the claimed invention as stated above except for one of the at least two support portions comprises a base portion for resting on, or incorporation into, a patient support bed of an MRI machine. However, Ninomiya discloses one of the at least two support portions comprises a base portion for resting on, or incorporation into, a patient support bed of an MRI machine (see Figures 3 and 17, mat portion #622 incorporated to bed 600).     Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have one of the at least two support portions comprises a base portion for resting on, or incorporation into, a patient support bed of an MRI machine as taught by Ninomiya with Boskamp’s configuration for the purpose of providing the coils attached to the patient bed in a manner that the coils will be position in a secure manner in the vicinity of the region to be imaged while providing stable comfort to the patient laying down.  
With respect to claim 9, Boskamp discloses the claimed invention as stated above except for the other of the least two support portions comprises a cover portion for mounting on the base portion. However, Ninomiya discloses the least two support portions comprises a cover portion for mounting on the base portion (see Figure 17, portion #621 mounted on #620 wherein portion #621 has elements as seen in section b to attached the different coil sets to said portion #621). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have as taught by Ninomiya with Boskamp’s for the purpose of providing the coils attached to the patient bed in a manner that the coils will be position in a secure manner in the vicinity of the region to be imaged while providing stable comfort to the patient laying down. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boskamp et al. (US 2003/0210049 A1) in view of Liu (EP 3588119 A1).
With respect to claims 14 and 15, Boskamp discloses the claimed invention as stated above except for the receive coil arrangement is arranged to allow use in addition to, that is, around an immobilization mask or other jig provided for radiotherapy treatment (Abstract). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the receive coil arrangement is arranged to allow use in addition to, that is, around an immobilization mask or other jig provided for radiotherapy treatment as taught by Liu with Boskamp’s structure for the purpose of reducing the head motion during the examination process and possible treatments guided by the MR device by allowing the eyes and face to remain free for claustrophobic patients ( see paragraphs 0010, 0020 and 0026).   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boskamp et al. (US 2003/0210049 A1) in view of Peligrad (US 8,934,959 B2).
With respect to claim 19, Boskamp discloses the claimed invention as stated above except for an MR-Linac system comprising an MRI system according to claim 18 and a medical linear accelerator system. However, Amis discloses MR-Linac system (see Figure 1 having MR guided apparatus #4 with a Linac radiotherapy apparatus #6), Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have MR-Linac system as taught by Amies with Boskamp’s MR system for the purpose of disclosing the possibility of combining an MR system with other modalities, including a radiotherapy device making the system a hybrid system allowing to have a reliable and accurate device to image the area (the MR system) that will be targeted with radiotherapy in order to guide the radiotherapy session with the MR apparatus while avoiding critical structures and reducing the side effects of the radio therapy (see paragraph 0004). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boskamp et al. (US 2003/0210049 A1) in view of Amies et al.  (US 2018/0153431 A1).

With respect to claim 20, Boskamp discloses the claimed invention as stated above except for a PET-MR system comprising an MRI system according to claim 18 and a positron emission tomography system (Figure 1 disclosing MR scanner #10 having radiation detector or scintillators #30 known as the PET component). However, Peligrad discloses a PET-MR system Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a PET-MR system as taught by Peligrad with Boskamp’s MR system for the purpose of disclosing the possibility of combining an MR system with other modalities, including a PET device making the system a hybrid system allowing to have superior spatial resolution of the MR scan to be enhanced by the superior temporal resolution of the PET scan, creating a 4D representation that is more complete than a representation that either modality could produce on its own which improve the diagnosis for abnormalities like cancer types, tumors etc. (Column 5, lines 40-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MR devices with different RF coil arrays and hybrid MR devices by combining the apparatus with other known modalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866